Appellant was convicted of the theft of a hog and his punishment assessed at two years confinement in the State penitentiary.
The only complaint in the motion is that the "judgment is contrary to the law and the evidence."
There is no question in the evidence but that appellant killed the hog and carried it to his house. His defense, that he took it believing it to be his own, was submitted by the court to the jury in a way not complained of by appellant, and under such circumstances the judgment must be affirmed.
Affirmed.